Citation Nr: 1758797	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO. 14-11 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent for the period from June 16, 2012 to December 10, 2014, and in excess of 70 percent from February 1, 2015, for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Duthely, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 2005 to June 2012.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In October 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge. During the hearing, the undersigned engaged in a colloquy with the Veteran toward substantiation of the claim. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A transcript of the Board hearing is included in the electronic claims file.


FINDING OF FACT

The evidence is in approximate balance indicating that for the period beginning June 16, 2012 to December 10, 2014, the Veteran's PTSD has been manifested by symptomatology more nearly approximating occupational and social impairment with deficiencies in most areas, such as school, work, family relations, judgment, and mood due to such symptoms as suicidal ideation, obsessional rituals, impaired impulse control, spatial disorientation, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships.


CONCLUSIONS OF LAW

1. Resolving all doubt in favor of the Veteran, the criteria for a disability evaluation of 70 percent for PTSD, but no higher, from June 16, 2012 to December 10, 2014 have been approximated. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.7, 4.130, DC 9411 (2017).

2. The criteria for a disability evaluation greater than 70 percent for PTSD beginning February 1, 2015 have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.7, 4.130, DC 9411 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist. 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

As the appeal arises from the Veteran's disagreement with the initial disability rating assigned following the grant of service connection for PTSD, no additional notice is required. Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial. 38 C.F.R. § 3.159 (b)(3)(i); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also VAOPGCPREC 8-2003 (separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

VA's duty to assist includes helping claimants to obtain service treatment records and other pertinent records. See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment and personnel records, and VA medical records. The Veteran has not identified any outstanding records needing to be obtained. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim. See 38 U.S.C. 
§ 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The VA examination and/or opinion must be adequate to decide the claim. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Veteran was afforded in-person examinations in March 2012, March 2014, May 2015, and May 2016. The VA examiners provided clear explanations in support of the opinions and findings. See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion"). The VA examinations and medical opinions are adequate to decide the Veteran's claim.

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

Increased Rating for Service-Connected PTSD 

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. 38 C.F.R. § 4.3.

Psychiatric disabilities, such as PTSD, are evaluated under the General Rating Formula for Mental Disorders. See 38 C.F.R. § 4.130, Diagnostic Code 9411. Under the General Rating Formula for Mental Disorders, a 100 percent disability rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name. Id. 

Under the disability rating criteria, a 70 percent evaluation requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); or inability to establish and maintain effective relationships. Id.

A 50 percent disability rating requires occupational and social impairment with reduced reliability and productivity, due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing effective work and social relationships. Id.

The Veteran was granted service connection for PTSD effective June 16, 2012, and was assigned a 50 percent disability rating. The Veteran filed a notice of disagreement with this rating, contending that his PTSD warranted a higher rating. The Veteran's disability rating was temporarily increased to 100 percent effective December 11, 2014 to January 31, 2015, due to hospitalization. The Veteran's PTSD was rated 70 percent thereafter. 

A Global Assessment of Functioning (GAF) score is a quantifiable assessment of overall functioning used by mental health clinicians that reflects an individual's "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (both citing the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV), p. 32 (1994)). 

Effective August 4, 2014, VA amended the portion of the Rating Schedule dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the updated Fifth Edition (DSM-5). See 79 Fed. Reg. 149, 45094. The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the agency of original jurisdiction on or after August 4, 2014. Id. VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014. See 80 Fed. Reg. 53, 14308 (March 19, 2015). However, the RO certified the Veteran's appeal to the Board in August 2016, and therefore, the claim is governed by DSM-IV. 

The use of GAF scores has been abandoned in the DSM-5 because of, among other reasons, "its conceptual lack of clarity" and "questionable psychometrics in routine practice." See DSM-5, p. 16 (2013). In this case, however, DSM-IV was in use during the majority of the applicable appeal period when relevant medical entries of record were made. Therefore, the GAF scores assigned remain relevant for consideration. 

GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. See DSM-IV, p. 46 (1994). 

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). Id. at p. 47. 

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). Id. 
Scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work). Id. 

When evaluating mental health disorders, the factors listed in the Rating Schedule are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating; the analysis should not be limited solely to whether a veteran exhibited the symptoms listed in the Rating Schedule. Rather, the determination should be based on all of a veteran's symptoms affecting the level of occupational and social impairment. See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002). The lists of symptoms under the Rating Schedule are meant to be examples of symptoms that would warrant the disability evaluation, but are not meant to be exhaustive. Id. When determining the appropriate rating to be assigned for a service-connected mental health condition, the focus is on how the frequency, severity, and duration of the symptoms affect a veteran's occupational and social impairment, rather than on an absence of particular symptoms listed in the schedular criteria. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-117 (Fed. Cir. 2013).

Upon VA examination in March 2012, the examiner noted the Veteran experienced symptoms of depressed mood, anxiety, chronic sleep impairment, difficulty in understanding complex commands, difficulty in establishing and maintaining effective work and social relationships, as well as suicidal ideation. The examiner also noted the Veteran experienced recurrent and distressing recollections and dreams of the event. The examiner indicated the Veteran exhibited symptoms of avoidance, including efforts to avoid thoughts, feelings, or conversations associated with the trauma, an inability to recall important aspects of the trauma, markedly diminished interest or participation in significant activities, and feelings of detachment or estrangement from others. The examiner also indicated the Veteran demonstrated persistent symptoms of increased arousal, including difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, and hypervigilance. The examiner noted that the duration of these symptoms was more than one month. The examiner also noted the Veteran's alcohol abuse, exacerbated by his PTSD. The Veteran had a GAF score of 50, limited by suicidal ideation. The examiner described the Veteran's mood as irritable and apathetic, as well as noting impaired concentration and memory. 

Upon VA examination in March 2014, the VA examiner noted the Veteran experienced occupational and social impairment with reduced reliability and productivity. The Veteran reported symptoms of difficulty sleeping, being easily irritated, suicidal and homicidal ideations, alcohol abuse, and engaging in risky behavior. The examiner noted the Veteran experienced recurrent and distressing recollections and dreams of the event, intense or prolonged psychological distress and marked physiological reactions at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event. The examiner indicated the Veteran exhibited symptoms of avoidance, including efforts to avoid thoughts, feelings, or conversations associated with the trauma, an inability to recall important aspects of the trauma, markedly diminished interest or participation in significant activities, feelings of detachment or estrangement from others, and persistent inability to experience positive emotions. The examiner also indicated the Veteran demonstrated persistent symptoms of increased arousal, including difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance, exaggerated startle response, and reckless or self-destructive behavior. The examiner noted that the duration of these symptoms was more than one month. The examiner also noted that the Veteran experienced severe depressive symptoms and moderate anxiety symptoms.

The Board will grant the benefit-of-the-doubt to the Veteran and assign an initial 70 percent rating for the period from June 16, 2012 to December 10, 2014. Although the Veteran had numerous mental disorder diagnoses, no comprehensive examination had been conducted ascertaining that service-connected PTSD symptoms may be separated from any other diagnosed mental disorders. The entirety of the Veteran's mental impairment was therefore considered in the PTSD evaluation. See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam)(holding that the Board is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence that does so). 

VA clinicians and examiners have frequently described the Veteran as having impaired impulse control demonstrated by unprovoked irritability with periods of violence. The Veteran expressed suicidal and homicidal ideations on multiple occasions. Although the March 2012 VA examiner indicated that the Veteran experienced occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication, the Board's scrutiny is not solely upon the descriptive terms as found in the General Rating Formula for Mental Disorder in 38 C.F.R. § 4.130.

In addition, the Veteran's treatment records reflect periodic impaired impulse control, frequently resulting in unprovoked irritability and angry outbursts. The Veteran regularly described feeling depressed and difficulty with adapting to stressful circumstances, and the treatment records indicate that, on a fairly consistent basis, the Veteran has had these difficulties since the onset of this claim. 

The Board has also considered the criteria for a 100 percent disability rating, but finds that the evidence does not establish that the Veteran's PTSD manifested in total social or occupational impairment, as that evaluation is exemplified in the rating code or similar symptom severity as in Mauerhan. 

Upon VA examination in May 2015, the examiner indicated that the Veteran's PTSD caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood. The examiner also indicated that the Veteran's anxiety, sleep disturbance, and excessive alcohol consumption are all related to his PTSD. The examiner noted the Veteran demonstrated depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, flattened affect, difficulty in understanding complex commands, impaired judgment, disturbances in motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, suicidal ideation, and intermittent inability to perform activities of daily living. The Veteran reported that his marriage was strained, that he has a short temper with his children, and often isolates himself from his family. The Veteran's GAF score was 59. 

Upon VA examination in May 2016, the examiner noted the Veteran experienced occupational and social impairment with reduced reliability productivity. The examiner noted the Veteran experienced recurrent distressing dreams of the event, dissociative reactions, and intense or prolonged psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event, and marked physiological reactions to internal or external cues that symbolize or resemble an aspect of the traumatic event. The examiner indicated the Veteran exhibited symptoms of avoidance, including avoidance of or efforts to avoid distressing memories, thoughts, or feelings about or closely associated with the traumatic event, as well as avoidance of or efforts to avoid external reminders that arouse distressing memories, thoughts, or feelings about or closely associated with the traumatic event. The examiner also indicated the Veteran demonstrated negative alterations in cognitions and mood associated with the traumatic event, including persistent and exaggerated negative beliefs or expectations about oneself, others, or the world, persistent negative emotional state, markedly diminished interest or participation in significant activities, and feelings of detachment or estrangement from others. The examiner also noted the Veteran experienced persistent symptoms of increased arousal, including difficulty falling or staying asleep, irritability or outbursts of anger, hypervigilance. The examiner noted that the duration of these symptoms was more than one month.

The Veteran has never been described as having symptoms suggesting a gross impairment in thought processes or communication. The Veteran's mood has been noted as depressed and anxious, but he has not been assessed as being incapable or seriously impaired in communication skills and abilities. The Veteran's treatment records do not reflect that the Veteran experiences delusions or hallucinations. The Veteran has not reported that flashbacks and intrusive thoughts of service are constant, but instead are periodic. The Veteran demonstrates periodic suicidal and homicidal ideations. However, there is no evidence that the Veteran has had plans of harm to self or others. The May 2015 VA examiner noted the Veteran displayed an intermittent inability to perform activities of daily living. However, the Veteran has otherwise consistently been described as well-groomed. Additionally, the Veteran has never reported that he is incapable of self-care. The Veteran's treatment records reflect that he only experiences mild memory loss and has never experienced disorientation to time or place. Further, the Veteran is able to maintain a job. For these reasons, the Board finds that the preponderance of the evidence is against a rating of 100 percent.


ORDER

An initial disability rating of 70 percent, but no higher, for the period from June 16, 2012 to December 10, 2014 for PTSD is granted.

An initial disability rating greater than 70 percent for the period from February 1, 2015 for PTSD is denied. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


